Slidell, J.
The suit is brought upon certain unindorsed notes of the defendant, of which the firm of W. B. McCutcheon & Co., is the payee. In the petition it is alleged that John B. Howell, William B. McOuteheon and Stoddart Howell compose the firm, and as such they sue. In his plea the defendant denies that those' persons compose the firm. The notes being produced and offered at the trial, and the signature of the maker proved, the District Judge gave judgment for the plaintiffs, by which we understand a judgment in favor of the firm of Wm. B. McGutcheon & Go., the payee, the suit throughout being entitled as the suit of that firm. The defendant has appealed, and now insists that proof should have been given that the above named individuals composed the firm. The opinion of the District Judge that such evidence was not essential to a recovery under the pleadings, seems to be sustained by the opinion of our predecessors in Magee v. Dunbar, 10 L. R. 550, and we do not feel disposed to disturb that precedent.
Judgment affirmed, with costs.